Citation Nr: 0008330	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-18 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Determination of the appropriate evaluation for degenerative 
joint disease, right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1992 to 
February 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for degenerative joint disease, right knee 
and assigned a noncompensable disability evaluation.  The 
Board remanded this claim in October 1999.  In a December 
1999 rating decision, the RO granted a 10 percent disability 
evaluation for degenerative joint disease, right knee, 
effective from the date of receipt of the original claim, 
October 31, 1997.  Hence, there are no "staged ratings" for 
consideration.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDING OF FACT

Degenerative joint disease, right knee, is currently 
manifested by no more than slight functional impairment.


CONCLUSION OF LAW

Degenerative joint disease, right knee, is no more than 
10 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. § 4.59; Part 4, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
evaluation in excess of 10 percent degenerative joint 
disease, right knee, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  That is, where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation, and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The Board has continued the issue as "determination 
of the appropriate evaluation" since service connection has 
been granted in the rating decision on appeal, and the 
appellant seeks a higher evaluation than the one assigned by 
the RO.  The appellant is not prejudiced by this naming of 
the issue.  The Board has not dismissed the issue, and the 
law and regulations governing the evaluation of the 
disabilities are the same regardless of how the issue has 
been phrased.  Fenderson, 12 Vet. App. 119, 125-26 (1999).

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

During the pendency of the appeal, the RO increased the 
appellant's disability evaluation from noncompensable to 
10 percent; however, it is presumed that he is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Service medical records reveal that the appellant began 
complaining of right knee pain in January 1993.  The 
appellant reported that he had injured his knee in a motor 
vehicle accident two years prior.  He stated that the pain 
reoccurred with running and marching.  He was diagnosed with 
right patellofemoral syndrome, which was noted to be mild.  
The appellant continued to be seen for right knee pain during 
that year.  In a December 1994 report of medical examination, 
clinical evaluation of the appellant's lower extremities was 
normal.  The appellant reported a history of right knee pain 
in the report of medical history completed at that time.  

In an October 1997 private medical record, Dr. T. A. Layton, 
M.D., stated that the appellant reported having sustained an 
injury while running.  The appellant reported pain, swelling, 
and a popping sensation along the posterior and lateral 
aspect of the knee.  Physical examination revealed 1+ 
effusion.  There was normal patellar tracking and mobility.  
The appellant's right knee was stable to varus and valgus 
stress testing.  Lachman's was negative.  Dr. Layton stated 
that the appellant had marked lateral joint line tenderness 
and markedly positive McMurray's.  Neurologic examination was 
intact.  The appellant had full range of motion.  X-rays of 
the right knee showed no evidence of acute bony abnormality.  
The impression was right lateral meniscus tear.

The appellant underwent a VA examination in April 1998.  The 
Board notes that in the October 1999 remand, it addressed the 
inadequacy of this VA examination in that the VA examiner had 
entered numerous responses of "Not applicable" without 
reference to the solicited inquiry.  However, there are some 
findings in the April 1998 examination report that would be 
useful in determining the current level of disability in the 
appellant's right knee.  The appellant reported that he had 
pain, weakness, stiffness, and swelling.  He stated that he 
used a brace now and then.  The appellant stated that he was 
a cook in a restaurant.  The VA examiner stated that range of 
motion of the right knee was 0 degrees to 125 degrees and 
that motion stopped when pain began.  There was no objective 
evidence of pain on motion.  There was no edema, effusion, 
instability, weakness, redness, heat, abnormal movement, or 
guarding of movement.  The VA examiner stated that tenderness 
was questionable.  The VA examiner stated that the 
appellant's gait was very good.  The diagnosis was 
questionable degenerative joint disease of the right knee.

The appellant underwent a VA examination in November 1999.  
The appellant reported pain, weakness, stiffness, 
instability, giving way, locking, fatigability, and lack of 
endurance.  He stated that overuse of his right knee would 
cause a flare up.  He reported using a brace occasionally, 
but the VA examiner noted that the appellant was not using 
one that day.  The VA examiner stated that episodes of 
recurrent subluxation and episodes of locking were not 
applicable.  The VA examiner noted that the appellant was a 
cook and that his knee did not interfere with his job.  Range 
of motion of the right knee was 0 degrees to 115 degrees.  
The VA examiner stated that there was slight evidence of 
painful motion and slight guarding of movement.  The VA 
examiner stated that the right knee showed very slight 
anterior/posterior instability.  There was no edema, 
effusion, weakness, tenderness, redness, heat, or abnormal 
movement.  The VA examiner noted that the appellant walked 
well with no limp, cane, or appliance.  He stated that it was 
not possible to determine which degrees of range of motion or 
joint function were additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  The diagnosis was arthralgia of the right 
knee with no loss of function due to pain.  The VA examiner 
noted that x-rays of the right knee were normal.

The VA examiner stated that there was slight limitation of 
motion.  He stated that he did not believe that it was due to 
pain, weakened movement, excess fatigability, or 
incoordination.  The VA examiner stated that it was not 
objectively demonstrated on examination.  He stated that 
passive range of motion was the same as active range of 
motion.  He added that there was some weakness, but that he 
could not determine excess fatigability.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent evaluation is assigned when the recurrent subluxation 
or lateral instability is shown to be moderate; and a 30 
percent evaluation is assigned for recurrent subluxation or 
lateral instability when it is severe.  38 C.F.R. Part 4, 
Diagnostic Code 5257 (1999).

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for degenerative joint disease of the 
right knee.  In October 1997, the appellant's knee was stable 
to varus and valgus stress testing.  Lachman's was negative.  
In April 1998, the VA examiner noted that the right knee did 
not reveal any instability.  Additionally, the appellant had 
range of motion of 0 degrees to 125 degrees in the right 
knee.  The VA examiner noted that there was no objective 
evidence of pain on motion.  There was no edema, effusion, 
weakness, redness, heat, abnormal movement, or guarding of 
movement.  In November 1999, the VA examiner stated that the 
appellant's right knee showed very slight anterior/posterior 
instability.  His range of motion was 0 degrees to 
115 degrees, and there was objective evidence of pain on 
motion and slight guarding on movement.  The Board finds that 
such evidence is indicative of no more than a 10 percent 
evaluation, as there is no objective evidence which would 
substantiate a finding of more than slight instability of the 
right knee.  See 38 C.F.R. Part 4, Diagnostic Code 5257.  

An evaluation in excess of 10 percent based instability or 
subluxation is not warranted.  A 10 percent evaluation under 
Diagnostic Code 5257 contemplates slight impairment of the 
knee as to recurrent subluxation or lateral instability.  See 
38 C.F.R. Part 4, Diagnostic Code 5257.  The only medical 
record which establishes any instability is the November 1999 
examination report.  There, the VA examiner stated that there 
was "very slight" anterior/posterior instability.  In the 
October 1997 private medical record and the April 1998 VA 
examination report, both examiners stated that there was no 
instability.  In the November 1999 examination report, the VA 
examiner stated, "Not applicable" as to episodes of 
recurrent subluxation.  Thus, this evidence tends to 
establish that there is no subluxation.  The instability in 
the right knee is "very slight," which warrants no more 
than a 10 percent disability evaluation.  See id.

Furthermore, the Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) has held that DeLuca 
v. Brown, 8 Vet. App. 202 (1995) is not applicable to 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App 7, 11 
(1996).  In that case, the Court stated the following:

With regard to the appellant's claim for 
a compensable rating for subluxation of 
the left knee, the [Board] evaluated the 
claim under D[iagnostic] C[ode] 5257. 
This D[iagnostic] C[ode] is not 
predicated on loss of range of motion, 
and thus §§ 4.40 and 4.45, with respect 
to pain, do not apply.  Instead, 
D[iagnostic] C[ode] 5257 provides that 
recurrent subluxation or lateral 
instability is ratable at 10[ percent] 
when "slight," thus providing a minimum 
10[ percent] rating for this condition, 
cf. D[iagnostic] C[ode] 5257, and at 
20[ percent] when the condition is 
"moderate."

Id.  Thus an evaluation in excess of 10 percent cannot be 
granted based upon DeLuca.

The Board is aware that in a General Counsel opinion, 
VAOGCPREC 23-97 (July 1, 1997), the General Counsel 
established that when a claimant has arthritis and is rated 
under instability of the knee, that those two disabilities 
may be rated separately under 38 C.F.R. Part 4, Diagnostic 
Codes 5003 or 5010 and Diagnostic Code 5257.  See also 
VAOPGCPREC 9-98 (August 14, 1998).  Diagnostic Codes 5003 and 
5010 require that degenerative arthritis be established by x-
ray findings and that degenerative arthritis will be rated on 
the basis of limitation of motion.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5010 (1999).  Here, although the 
appellant was diagnosed with questionable degenerative joint 
disease in the April 1998 examination report, such diagnosis 
was not based upon x-ray findings.  In the October 1999 
remand, the Board requested that x-rays be taken of the 
appellant's right knee so that a definite determination could 
be made as to the existence of degenerative joint disease.  
X-rays taken in November 1999 were normal.  Thus, a separate 
evaluation cannot be granted on the basis of degenerative 
arthritis and limitation of motion.  See id.

The Board is aware that limitation of flexion of the right 
knee was evidenced at the time of the November 1999 VA 
examination, which was 115 degrees.  However, such limitation 
of motion is not compensable and would not assist the 
appellant in obtaining a higher evaluation.  See 38 C.F.R. 
Part 4, Diagnostic Code 5260 (1999) (flexion limited to 
60 degrees warrants a noncompensable evaluation).

The appellant is competent to report his symptoms.  To the 
extent that he described that his service-connected 
degenerative joint disease, right knee, was worse than the 
initial noncompensable disability evaluation assigned, he was 
correct, and the RO granted a 10 percent evaluation in a 
December 1999 VA examination report.  To the extent that the 
appellant has implied that an evaluation in excess of 
10 percent is warranted, the medical findings do not support 
his assertion.  The medical findings reveal no more than 
slight functional impairment.  In November 1999, the VA 
examiner stated that the appellant's limitation of motion was 
not due to weakened movement, excess fatigability, or 
incoordination.  He noted that there was some weakness, which 
the Board finds is contemplated by the 10 percent evaluation.  
Additionally, the VA examiner stated that the appellant had 
only "very slight" instability in the right knee.  The 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for degenerative joint disease, right 
knee, and the Board finds that there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease, right knee, is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

